          Case 1:18-cv-01686-CKK Document 64 Filed 06/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 Eiser Infrastructure Limited and Energia Solar
 Luxembourg S.A.R.L.,
        Petitioners,
                                                             Civil Action No. 18-1686 (CKK)
        v.
 Kingdom of Spain,
       Respondent.


                                              ORDER
                                           (June 5, 2021)

       In light of the parties’ [63] Stipulation of Dismissal pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), it is, this 5th day of June, 2021, hereby

       ORDERED that this case is DISMISSED WITH PREJUDICE as to the arbitral award

rendered under the auspices of the International Center for the Settlement of Investment Disputes

(“ICSID”) against Spain on May 4, 2017, but WITHOUT PREJUDICE as to Eiser’s rights to

seek enforcement of any future award resulting from a re-submitted case under Article 52(6) of the

ICSID Convention.

       SO ORDERED.

Dated: June 5, 2021

                                                          /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge
